Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered July 8, 1986, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of repugnancy has not been preserved for appellate review as a matter of law, as the issue was not raised prior to the discharge of the jury (see, People v Alfaro, 66 NY2d 985; People v Satloff, 56 NY2d 745, rearg denied 57 *869NY2d 674). In any event, examination of the trial court’s charge demonstrates that the jurors were repeatedly instructed to consider the evidence and to render a verdict separately as to each defendant (see, People v Green, 71 NY2d 1006). Thus, the verdict convicting the defendant and acquitting his codefendants is not inherently contradictory under the charge as given.
Furthermore, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). We find similarly unavailing the defendant’s claim that he was denied the effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Spatt, Sullivan and Harwood, JJ., concur.